Notice of Pre-AIA  or AIA  Status
Rejections under 35 USC 112(a)
The examiner agreed, that if the amendment were entered, the rejections would be overcome.
However, with respect to incorporating claim 10 into claim 1,  the examiner notes that previous claim 10 required “top cap” and claim 1 has been amended to recite “top cover” so as to meet the requirements under 35 USC 112(a).  The remarks point out that the Final rejection misquotes claim 11 as reciting “to emit ultra violet radiation directed into the first fluid storage region”.  The examiner agreed.  However, claims 10 and 11 previously in the amendment of 03/08/2021 recited “top cap”.  As pointed out in the Final rejection of 03/17/2021, the top cap 16 of figure 3 is not disclosed to selectively enclose the second storage region 42B.  Moreover, the top cap defined in claim 1 is equivalent to element 16.  Since the only supported embodiment within the specification with respect to claim 11 was a top cap 16 to have UV light sources configured to emit UV radiation into the first storage region (see paragraph [0040]), it was interpreted that claim 11 must have been a typographical error and it was interpreted that second storage region was meant to be the first storage region.
If the claim amendment were entered, it would be consistent with the specification, by amending top cap to top cover.  Therefore claim 1 would be rejected by interpreting Gellibolian et al. in the same way as claim 12.



Prior art rejections: Gellibolian et al
The remarks take the position that:
combination of the flow meter housing 34 and element 35 does not teach or suggest the top cover of the claim, as the UV light source 28 is not mounted to the combination of the flow meter housing 34 and element 35. The UV light source 28 is also not mounted to the mouthpiece 18. Applicant asserts that the UV light source 28 of Gellibolian is not mounted to the flow meter housing 34, element 35, or the mouthpiece 18, all of which the Office points to as allegedly teaching the top cover of the claim. 
The examiner disagrees.  Figures 4a-4b show an integrated lid structure comprising UV light housing 33, where housing 33 is mounted to element 35 (33 in figure 4a and 35 in figure 4b).  Therefore, all parts of the lid are mounted together by their components.  Thus interpreting the flow meter housing 34 and element 35 to be the top cover, the UV light source is mounted to the top cover via 33.  Alternatively, 33 could also be interpreted to be part of the top cover, and thus UV light source is directly coupled to the top cover.
The remarks then take the position:
Furthermore, Applicant asserts that there is no motivation for the UV light source 28 in Gellibolian to emit ultraviolet radiation into the volume above the one way valve separating the flow meter and the interior of the fluid container, which the Office points to as allegedly teaching the second fluid storage region, since this volume of Gellibolian is so negligible compared to the volume within the inner bottle 2. As such, Applicant contends that Gellibolian fails to teach or suggest this feature of the claim.

Therefore, the remarks have been found unpersuasive and the rejection would stand.

The remarks further take the position that:
that the flow meter housing 34, element 35 and the mouthpiece 18 of Gellibolian do not teach selectively enclosing the area within the flow meter housing 34 and element 35. As described in paragraph 0050 of the specification, the top cover selectively encloses the second fluid storage region, such that the second fluid storage region can be accessed and/or the fluid can be removed. Applicant asserts that the combination of the mouthpiece 18, flow meter housing 34 and the element 35 of Gellibolian does not teach or suggest this selectively enclosing of the top cover of the claim. 

The examiner disagrees, because the mouthpiece 18 opens and closes against the flow meter housing ([0069]), the region is selectively enclosed because fluid can be removed as required by paragraph [0050].

Next steps:
To further prosecution, the examiner recommended further amending the independent claims to require: a set of top cover UV radiation light sources mounted to the top cover over the second fluid storage region and configured to emit ultraviolet radiation directed into an interior volume of the second fluid storage region. Such an amendment would overcome the prior art rejections however further search and consideration would be required.

Lastly, because the amendment would overcome some of the rejections further search and consideration would be required for the dependent claims that were not rejected in view of the references applied.  Therefore, the amendment will not be entered as raising new issues that would require further search and consideration.
No agreement was reached. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/           Primary Examiner, Art Unit 2881